



Exhibit 10.7
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 27th
day of January, 2019 between Guess?, Inc., a Delaware corporation (the
“Company”), and Carlos Alberini (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and conditions set forth in this
Agreement.
WHEREAS, this Agreement shall be effective immediately and shall govern the
employment relationship between the Executive and the Company, and, as of the
date first set forth above, supersedes and negates all previous agreements and
understandings with respect to such relationship.
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
POSITION/DUTIES.

(a)During the Employment Term (as defined in Section 2 below), the Executive
shall serve the Company as the Company’s Chief Executive Officer, reporting to
the Company’s Board of Directors (the “Board”). The Executive shall have such
duties, authorities and responsibilities, commensurate with such position, other
than advertising, marketing and licensing duties of Paul Marciano for so long as
he is serving as the Company’s Chief Creative Officer.
(b)During the Employment Term (as defined below), the Executive agrees that the
Executive will devote substantially all of his business time and attention to
the business of the Company, that the Executive will use his best efforts to
perform his duties and responsibilities for the Company in a faithful and
efficient manner, and that the Executive will not engage in any other
employment, consulting, business or charitable activity that would create a
conflict of interest with the Company or any of its affiliates or otherwise
impair the Executive’s ability to effectively perform his duties with the
Company. The Executive agrees that he has no contractual commitments or other
legal obligations that would prohibit him from commencing employment with the
Company, or that would in any way limit his ability to perform his duties for
the Company, other than completing the notice period at his current employer.
The Executive may continue to serve on the Board of Directors of Restoration
Hardware, and subject to Board approval, the Executive may serve on the board of
directors or advisory boards of other for profit companies; provided in each
case that such service does not create a potential business conflict or the
appearance thereof. Nothing in this Agreement shall prevent the Executive from
engaging in civic and charitable activities and managing his family’s personal
investments so long as such activities do not materially interfere with the


OMM_US:76619727.5

--------------------------------------------------------------------------------





performance of the Executive’s duties hereunder or create a potential business
conflict or the appearance thereof.
(c)Upon or as soon as reasonably possible following the Effective Date (as
defined below) and subject to the Executive’s employment by the Company on that
date, the Board shall appoint the Executive as a member of the Board. During the
Employment Term, the Board shall nominate the Executive for re-election as a
member of the Board at the expiration of the Executive’s then-current term.
(d)During the Employment Term, the Executive shall be provided with appropriate
office and secretarial support at the Company’s principal executive offices.
2.EMPLOYMENT TERM. The Executive’s first day of employment will be a date that
is mutually agreeable to the parties to this Agreement (expected to be not later
than March 27, 2019). (The Executive’s first day of employment by the Company or
one of its subsidiaries is referred to as the “Effective Date.”) The Executive’s
term of employment under this Agreement (such term of employment, as it may be
extended or terminated, is herein referred to as the “Employment Term”) shall be
for a term commencing on the Effective Date and ending on the third (3rd)
anniversary of the Effective Date; provided that on the third (3rd) anniversary
of the Effective Date and on each successive annual anniversary of the Effective
Date thereafter the Employment Term shall be automatically extended on such date
for an additional one (1) year period unless, on or before the date that is
ninety (90) days prior to the expiration of the Employment Term then in effect,
the Company or the Executive has notified the other in writing (a “non-renewal
notice”) that the Employment Term shall terminate at the end of the then-current
term (in which case the Employment Term shall terminate at the end of the
then-current term with no extension, or no further extension, as the case may
be, thereof). At least six (6) months prior to the scheduled expiration of the
initial three-year term, the parties to this Agreement agree to discuss the
terms of any proposed extension of the then-current Employment Term.
Notwithstanding the foregoing, in all cases the Employment Term is subject to
earlier termination as provided in Section 8 hereof.
3.BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary (the “Base Salary”) at an annual rate of not less than
One Million Two Hundred Thousand Dollars ($1,200,000), payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly. The Executive’s Base Salary shall be subject to annual review by the
Board (or a committee thereof) and may be increased, but not decreased, from
time to time by the Board. No increase to Base Salary shall be used to offset or
otherwise reduce any obligations of the Company to the Executive hereunder or
otherwise. The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.
4.SIGNING BONUS. On the Effective Date, the Executive shall be entitled to a
signing bonus of One Million Dollars ($1,000,000) (the “Cash Signing Bonus”), to
be promptly paid to the Executive on the Effective Date. In addition, on the
Effective Date, the Company shall grant the Executive a fully vested restricted
stock unit award with respect to 150,000 shares of the Company’s common stock
(with such restricted stock units to become immediately payable in an equal
number of shares of the Company’s common stock on the Effective Date, subject
only to the restriction set forth below in this Section 4) (the “Signing
Restricted Stock Unit Award”) under the


2
2OMM_US:76619727.5
 

--------------------------------------------------------------------------------





Company’s 2004 Equity Incentive Plan (or any successor thereto and as the
applicable plan may be amended from time to time (the “Equity Plan”)).
Notwithstanding anything contained in this Agreement to the contrary, in the
event the Executive voluntarily terminates his employment with the Company for
any reason other than Good Reason (as defined below) prior to the first (1st)
anniversary of the Effective Date, regardless of the number of days (if any) the
Executive was employed by the Company prior to such termination, the Executive
shall immediately (i) reimburse the Company for the full amount of the Cash
Signing Bonus in its entirety and (ii) return the shares subject to the Signing
Restricted Stock Unit Award to the Company (as to any such shares theretofore
sold, the amount of the proceeds from the sale thereof) together with the amount
of any dividends or other distributions theretofore received with respect to
such shares. The Company shall reduce the number of shares otherwise deliverable
to the Executive pursuant to the Signing Restricted Stock Unit Award by the
number of shares having a fair market value (at the time of such withholding,
based on the last closing price (in regular trading) of a share of the Company’s
common stock on the New York Stock Exchange available at the time of such
withholding) sufficient to cover the Company’s income tax and Executive’s
portion of employment tax withholding obligations due with respect to the grant
of the Signing Restricted Stock Unit Award and the issuance of the shares
thereunder.
5.ANNUAL INCENTIVE BONUS AND OTHER BONUSES. During the Employment Term, the
Executive shall be eligible to participate in the Company’s annual bonus and
other incentive compensation plans and programs for the Company’s senior
executives at a level commensurate with the Executive’s position. For each whole
fiscal year (“Fiscal Year”) of the Company that ends during the Employment Term,
the Executive shall be eligible to earn an annual cash bonus (the “Bonus”) under
the Company’s Annual Incentive Bonus Plan, as amended and restated and as
further amended from time to time, or any successor thereto and as the
applicable plan may be amended from time to time (the “Bonus Plan”), based upon
the achievement by the Company and its subsidiaries of performance goals for
each such Fiscal Year established by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) after taking into consideration input
of the Executive as to such goals. The range of the Bonus opportunity for each
Fiscal Year will be as determined by the Compensation Committee based upon the
extent to which such performance goals are achieved, provided that the annual
threshold, target and stretch Bonus opportunities shall be 100%, 200% and 300%
of the Executive’s Base Salary, respectively, subject to the maximum amount
permitted under the Bonus Plan and the Compensation Committee’s discretion to
reduce the bonus below the level otherwise determined pursuant to the Bonus
Plan. The Executive’s Bonus (if any) for the Company’s 2020 Fiscal Year will be
pro-rated to reflect that the Effective Date occurred during the fiscal year
based on the portion of the Fiscal Year the Executive is actually employed by
the Company.
Each Bonus as described above that becomes payable to the Executive will be paid
at the same time that bonuses are paid to other executives of the Company, but
in any event within seventy-four (74) days after the conclusion of the Fiscal
Year to which such Bonus relates. The Compensation Committee may, in its sole
discretion, award additional bonuses to the Executive. Any Bonus, as well any
other bonus, equity or incentive compensation paid, granted or provided to the
Executive by the Company, is subject to the terms of the Company’s recoupment,
clawback or similar policy


3
3OMM_US:76619727.5
 

--------------------------------------------------------------------------------





as it may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of such award.
6.EQUITY BASED INCENTIVE AWARDS.
(a)STOCK OPTION AWARD. On the Effective Date, the Company shall grant the
Executive non-qualified stock options to purchase 600,000 shares of the
Company’s common stock with an exercise price per share equal to the closing
price (in regular trading) of a share of the Company’s common stock on the New
York Stock Exchange on the Effective Date (or, if the Effective Date is not a
trading day, such closing price on the last trading day prior to the grant date)
(the “Stock Options”). The Stock Options will be scheduled to vest as to 25% of
the Stock Options on each of the first four (4) annual anniversaries of the
Effective Date, with the vesting on each vesting date subject to the Executive’s
continued employment by the Company through that date. The Stock Options will
have a maximum term of ten years. The Stock Options will be evidenced by a stock
option agreement using the Company’s standard form for employee stock option
grants under the Company’s 2004 Equity Incentive Plan (as the plan may be
amended from time to time (the “Equity Plan”)), and will be subject to the terms
and conditions of such stock option agreement and the Equity Plan.
(b)INITIAL RESTRICTED STOCK UNIT AWARD. On the Effective Date, the Company shall
grant the Executive a restricted stock unit award with respect to 250,000 shares
of the Company’s common stock (the “Initial Restricted Stock Unit Award”). The
Initial Restricted Stock Unit Award will be scheduled to vest as to 25% of the
units subject to the Initial Restricted Stock Unit Award on each of the first
four (4) annual anniversaries of the Effective Date (subject to the Executive’s
continued employment by the Company through such dates), subject to
performance-based vesting requirements that must be met and certified by the
Compensation Committee as a condition of vesting of any units subject to the
award, with the specific performance requirements to be determined by the
Compensation Committee. The Initial Restricted Stock Unit Award will be
evidenced by a restricted stock unit award agreement using the Company’s
standard form for employee restricted stock unit award grants under the Equity
Plan, and will be subject to the terms and conditions of such restricted stock
unit award agreement and the Equity Plan. The terms of the Initial Restricted
Stock Unit Award will provide that, on payment of any portion of the award in
shares of Company common stock, the Company will (to the extent permitted by
law) reduce the number of shares otherwise deliverable to the Executive at that
time pursuant to the award by the number of shares having a fair market value
(at the time of such withholding, based on the last closing price (in regular
trading) of a share of the Company’s common stock on the New York Stock Exchange
available at the time of such withholding) sufficient to cover the Company’s
income tax and Executive’s portion of employment tax withholding obligations due
with respect to such payment.
(c)ADDITIONAL EQUITY GRANTS. During the Employment Term and commencing with the
Company’s 2021 Fiscal Year, and provided that the Executive is employed by the
Company at the time that the Company sets its performance goals for that year
for purposes of the Company’s executive compensation programs generally, when
the Company sets such performance goals for that year for purposes of the
Company’s executive compensation programs


4
4OMM_US:76619727.5
 

--------------------------------------------------------------------------------





the Company shall grant the Executive an additional equity award grant (any such
grant, an “Additional Equity Grant”). The fair value of the shares subject to
the Additional Equity Grant the Executive is granted in any such Fiscal Year
will, in the aggregate, be not less than Three Million Eight Hundred Thousand
Dollars ($3,800,000) (which will be based on the grant date fair value of the
awards as determined by the Company for its financial reporting purposes). While
the Compensation Committee retains discretion to set the type, terms, vesting
and other requirements for equity awards granted from year to year, unless the
Executive and the Compensation Committee agree otherwise, the Executive’s
Additional Equity Grant in the Company’s 2021 Fiscal Year will (if Executive is
entitled to such grant) be in the same mix (as a percentage of grant date fair
value) as the equity awards granted to the Company’s Chief Executive Officer in
the Company’s 2019 Fiscal Year, with the awards subject to vesting and other
terms as established by the Compensation Committee at the time of grant. Any
such Additional Equity Grant will be evidenced by an award agreement using the
Company’s standard form for the applicable type of equity award grant under the
Equity Plan (which term, with respect to any Additional Equity Grant, also
includes any successor equity incentive plan to the Company’s 2004 Equity
Incentive Plan should the Company cease granting awards under the 2004 Equity
Incentive Plan and adopt a successor equity incentive plan), and will be subject
to the terms and conditions of such award agreement, with vesting and other
terms as established by the Compensation Committee at the time of grant, and the
Equity Plan. The terms of any Additional Equity Grant in the form of restricted
stock or restricted stock units will provide that, on payment or vesting of any
portion of the award in shares of Company common stock, the Company will (to the
extent permitted by law) reduce the number of shares otherwise deliverable to
the Executive at that time pursuant to the award by the number of shares having
a fair market value (at the time of such withholding, based on the last closing
price (in regular trading) of a share of the Company’s common stock on the New
York Stock Exchange available at the time of such withholding) sufficient to
cover the Company’s income tax and Executive’s portion of employment tax
withholding obligations due with respect to such payment or vesting.
7.EMPLOYEE BENEFITS.
(a)BENEFIT PLANS. Effective once the Executive is employed by the Company in the
United States and continuing for the duration of the Employment Term: (1) the
Executive will be eligible to participate in medical, dental, life, vacation and
disability benefits and perquisites on terms not less favorable to the Executive
than the terms of the applicable arrangement as applied to any other executive
officer of the Company (other than Paul Marciano); (2) the Executive will be
eligible to participate in the GUESS?, Inc. 401(k) Savings Plan following the
completion of his first ninety (90) days of service; (3) the Executive will be
eligible to participate in the Company’s Nonqualified Deferred Compensation
Plan; and (4) the Executive will be entitled to a Company provided automobile or
automobile allowance commensurate with the Executive’s position at the Company.
Participation in any benefit plan remains subject to satisfying the applicable
eligibility requirements. The Company reserves the right to amend or modify the
terms and conditions of its benefits plans, and to terminate any benefit plan,
from time to time.
(b)VACATION. The Executive shall be entitled to accrue annual paid vacation
during the Employment Term in accordance with the Company’s policy applicable to
senior executives, but in no event less than twenty (20) vacation days per
calendar year (as prorated for


5
5OMM_US:76619727.5
 

--------------------------------------------------------------------------------





partial years), which vacation may be taken at such times as the Executive
elects with due regard to the needs of the Company. The Executive shall not be
permitted to accrue more than a total of twenty five (25) vacation days at any
time. Once the Executive reaches the maximum accrual, the Executive shall not
accrue any additional vacation days until a portion of the Executive’s accrued
vacation time is used.
(c)BUSINESS AND ENTERTAINMENT EXPENSES. The Executive shall be reimbursed for
all reasonable and necessary business and entertainment expenses incurred in
connection with the performance of the Executive’s duties hereunder during the
Employment Term, subject to presentation of appropriate documentation and the
terms and conditions of the Company’s expense reimbursement policy as in effect
from time to time.
(d)LIFE INSURANCE BENEFIT. Each year during the Employment Term, the Company
will reimburse the Executive for up to Ten Thousand Dollars ($10,000) of
premiums incurred by the Executive during such year to obtain supplemental life
insurance coverage on the Executive’s life, should the Executive maintain such
coverage and subject to presentation of appropriate documentation by the
Executive to substantiate such coverage and expenses. Such reimbursement shall
be subject to applicable tax withholding requirements. The annual amount will be
pro-rated for 2019 based on the portion of the year the Executive is actually
employed by the Company.
8.TERMINATION. This Agreement does not constitute a contract of employment for
any specific period of time, but creates an employment at-will relationship that
may be terminated at any time by Executive or the Company, with or without cause
and with or without advance notice. The Executive’s employment and the
Employment Term shall terminate on the first of the following to occur (the date
that the Executive’s employment by the Company terminates is referred to as the
“Severance Date”):
(a)DISABILITY. Upon written notice by the Company to the Executive of
termination due to Disability, while the Executive remains Disabled. For
purposes of this Agreement, “Disabled” and “Disability” shall (i) have the
meaning defined under the Company’s then-current long-term disability insurance
plan, policy, program or contract as entitles the Executive to payment of
disability benefits thereunder, or (ii) if there shall be no such plan, policy,
program or contract, mean permanent and total disability as defined in Section
22(e)(3) of the Code.
(b)DEATH. Automatically on the date of death of the Executive.
(c)CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean (i) the Executive’s conviction or plea
of guilty or nolo contendere to a felony or any crime involving moral turpitude;
(ii) a willful act of theft, embezzlement or misappropriation from the Company;
(iii) sexual misconduct; or (iv) a determination by the Board that the Executive
has willfully and continuously failed to perform substantially the Executive’s
duties (other than any such failure resulting from the Executive’s Disability or
incapacity due to bodily injury or physical or mental illness), has willfully
failed to follow a reasonable and lawful directive of the Board, or otherwise
has materially breached this Agreement or any Company policy applicable to the
Executive, after (A) a written demand for


6
6OMM_US:76619727.5
 

--------------------------------------------------------------------------------





substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, failed to
follow a directive of the Board, or has materially breached this Agreement or
any material Company policy applicable to the Executive and provides the
Executive with the opportunity to correct such failure or breach if, and only
if, such failure or breach is capable of cure, and (B) the Executive’s failure
to correct such failure or breach which is capable of cure within thirty (30)
days of receipt of the demand for performance or correction. For the avoidance
of doubt, the parties expressly agree that only Cause pursuant to Section
8(c)(iv) shall be deemed capable of cure. For purposes of Section 8(c)(iv), any
act, or failure to act, by the Executive in accordance with a specific directive
given by the Board or based upon the advice of counsel for the Company shall not
be considered to have been a willful failure by the Executive. The Company may
only terminate the Executive’s employment for Cause if (A) a determination that
Cause exists is made and approved by not less than two-thirds of the then
sitting members of the Company’s Board (other than the Executive, if the
Executive is then a member of the Board), (B) for a termination for Cause under
Section 8(c)(iv), the Executive is given at least five (5) days’ written notice
of the Board meeting called to make such determination, and (C) for a
termination for Cause under Section 8(c)(iv), the Executive and his legal
counsel are given the opportunity to address such meeting. In the event that the
Board has so determined in good faith that Cause exists, the Board shall have no
obligation to terminate the Executive’s employment if the Board determines in
its sole discretion that such a decision not to terminate the Executive’s
employment is in the best interest of the Company.
(d)WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause and other than due to death or Disability.
(e)GOOD REASON. Upon written notice by the Executive to the Company of
termination for Good Reason unless the reasons for any proposed termination for
Good Reason are remedied in all material respects by the Company within thirty
(30) days following written notification by the Executive to the Company. “Good
Reason” means the occurrence of any one or more of the following events unless
the Executive specifically agrees in writing that such event shall not be Good
Reason:
(i)    Any material breach of this Agreement by the Company,
including, but not limited to:
(A)    the failure of the Company to pay the compensation and benefits set forth
in Sections 3 through 7 of this Agreement;
(B)    any reduction in the Executive’s Base Salary, Bonus opportunity as a
percentage of Base Salary, or grant date fair value of Additional Equity Grants
below the level required by this Agreement;
(B)    any failure to nominate or elect the Executive as Chief Executive Officer
of the Company or as member of the Board as contemplated by this Agreement;


7
7OMM_US:76619727.5
 

--------------------------------------------------------------------------------





(C)    assignment of duties materially inconsistent with his position as
described in this Agreement;
(D)    any material diminution of the Executive’s title, duties, authority or
responsibilities (including reporting requirements, but exclusive of
advertising, marketing and licensing duties, authority and responsibilities of
Paul Marciano while serving as the Company’s Chief Creative Officer); or
(E)    if a Change in Control (as defined below) occurs, the Company ceases to
be publicly-traded in connection with such transaction, and the Executive is not
the Chief Executive Officer of the parent entity (if any) of the Company or (if
there is no parent of the Company) the surviving or resulting entity from such
transaction;
(ii)    the failure of the Company to assign this Agreement to a successor to
all or substantially all of the business or assets of the Company or failure of
such a successor to the Company to explicitly assume and agree to be bound by
this Agreement; or
(iii)    requiring the Executive to be principally based at any office or
location outside of the Los Angeles metropolitan area.
In addition, in order to constitute a termination for Good Reason, (1) the
termination must occur not later than two years following the initial existence
of the circumstance(s) giving rise to Good Reason, and (2) the Executive’s
notification to the Company of the circumstance(s) giving rise to Good Reason
must be given within 90 days following the initial existence of such
circumstance(s). For purposes of this Agreement, the term “Change in Control” is
used as defined in Section 2 of the Equity Plan.
(f)VOLUNTARY TERMINATION WITHOUT GOOD REASON. Upon written notice by the
Executive to the Company of the Executive’s termination of employment without
Good Reason; provided that the Executive agrees to, to the extent practicable,
provide the Company with at least thirty (30) days’ written notice of any such
resignation (which the Company may, in its sole discretion, make effective
earlier than any notice date).
9.CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates (for clarity, except as to Accrued Amounts as defined below). Except
to the extent otherwise provided in this Agreement, all benefits and awards
under the Company’s compensation and benefit programs shall be subject to the
terms and conditions of the plan or arrangement under which such benefits
accrue, are granted or are awarded. The following amounts and benefits shall be
due to the Executive:
(a)DISABILITY. Upon termination of the Executive’s employment with the Company
pursuant to Section 8(a), the Company shall pay or provide the Executive with
the Accrued


8
8OMM_US:76619727.5
 

--------------------------------------------------------------------------------





Amounts (defined in Section 9(f) below). The Executive will also be paid a
pro-rata portion of the Executive’s Bonus for the performance year in which the
Executive’s termination occurs, which shall be paid at the time that annual
Bonuses are paid to other senior executives, but in any event within
seventy-four (74) days after the conclusion of the Fiscal Year to which such
Bonus relates (determined by multiplying the amount the Executive would have
received based upon target performance had employment continued through the end
of the performance year by a fraction, the numerator of which is the number of
days during the performance year of termination that the Executive is employed
by the Company and the denominator of which is 365).
In addition, in the event of termination of the Executive’s employment with the
Company pursuant to Section 8(a), as to each stock option, restricted stock,
restricted stock unit or similar equity award granted to the Executive by the
Company that is outstanding and otherwise unvested on the Severance Date, and
notwithstanding anything contained in the applicable award agreement or the
Equity Plan (or any successor equity compensation plan) to the contrary, the
equity award will vest as of the Severance Date as to a pro-rata portion of the
next time and service-based vesting installment applicable to the award that is
otherwise scheduled to vest after the Severance Date. The pro-ration shall be
based on the number of shares subject to the award covered by such next vesting
installment multiplied by the applicable Equity Award Pro-Rata Fraction. For
purposes of this Agreement, “Equity Award Pro-Rata Fraction” means the fraction
obtained by dividing (i) the total number of days the Executive was employed by
the Company following the last time and service based vesting date under the
applicable award that occurred prior to the Severance Date (or following the
grant date of the award, if there was no such prior vesting date pursuant to the
award) through and including the Severance Date, by (ii) the total number of
days following the last time and service based vesting date under the applicable
award (or following the grant date of the award, if there was no such prior
vesting date pursuant to the award) through and including the vesting date under
the applicable award that was next scheduled to occur after the Severance Date.
(To illustrate the prior sentence, if an award was scheduled to vest on January
1, 2019 and January 1, 2020, and the Executive’s last day of employment with the
Company was January 31, 2019, the Equity Award Pro-Rata Fraction would be
31/365.) This paragraph shall not apply as to an award if a portion of the award
otherwise vested on the Severance Date pursuant to the normal vesting schedule
applicable to the award. As to an award that is subject to performance-based
vesting requirements, the award will remain subject to the applicable
performance-based vesting conditions and the pro-rata vesting provided for in
this paragraph will apply only as to the next installment scheduled to vest
pursuant to the time and service-based vesting conditions applicable to the
award.
(b)DEATH. In the event the Employment Term ends on account of the Executive’s
death, the Executive’s estate (or to the extent a beneficiary has been
designated in accordance with a program, the beneficiary under such program)
shall be entitled to any Accrued Amounts. The Executive’s estate (or
beneficiary) will also be paid a pro-rata portion of the Executive’s Bonus for
the performance year in which the Executive’s termination occurs, which shall be
paid at the time that annual Bonuses are paid to other senior executives, but in
any event within seventy-four (74) days after the conclusion of the Fiscal Year
to which such Bonus relates (determined by multiplying the amount the Executive
would have received based upon target performance had employment continued
through the end of the performance year by a fraction, the


9
9OMM_US:76619727.5
 

--------------------------------------------------------------------------------





numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365).
In addition, in the event of termination of the Executive’s employment with the
Company terminates on account of Executive’s death, as to each stock option,
restricted stock, restricted stock unit or similar equity award granted to the
Executive by the Company that is outstanding and otherwise unvested on the
Severance Date, and notwithstanding anything contained in the applicable award
agreement or the Equity Plan (or any successor equity compensation plan) to the
contrary, the equity award will vest as of the Severance Date as to a pro-rata
portion of the next time and service-based vesting installment applicable to the
award that is otherwise scheduled to vest after the Severance Date. The
pro-ration shall be based on the number of shares subject to the award covered
by such next vesting installment multiplied by the applicable Equity Award
Pro-Rata Fraction. This paragraph shall not apply as to an award if a portion of
the award otherwise vested on the Severance Date pursuant to the normal vesting
schedule applicable to the award. As to an award that is subject to
performance-based vesting requirements, the award will remain subject to the
applicable performance-based vesting conditions and the pro-rata vesting
provided for in this paragraph will apply only as to the next installment
scheduled to vest pursuant to the time and service-based vesting conditions
applicable to the award.
(c)TERMINATION FOR CAUSE. If the Executive’s employment should be terminated by
the Company for Cause (including any termination of the Executive’s employment
upon expiration of the Employment Term then in effect by reason of the Company’s
delivery of a non-renewal notice pursuant to Section 2 if the Company had Cause
to deliver such non-renewal notice), or by the Executive without Good Reason,
the Company shall pay to the Executive any Accrued Amounts.
(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated (x) by the Company other than for Cause (and other
than a termination due to Disability or death), (y) upon expiration of the
Employment Term then in effect by reason of the Company’s delivery of a
non-renewal notice pursuant to Section 2 if the Company did not have Cause to
deliver such non-renewal notice, or (z) by the Executive for Good Reason, then
subject to Section 9(e), the Company shall pay or provide the Executive with the
following:
(i)    The Accrued Amounts.
(ii)    A pro-rata portion of the Executive’s Bonus for the performance year in
which the Executive’s termination occurs, which shall be paid at the time that
annual Bonuses are paid to other senior executives, but in any event within
seventy-four (74) days after the conclusion of the Fiscal Year to which such
Bonus relates (determined by multiplying the amount the Executive would have
received based upon actual performance had employment continued through the end
of the performance year by a fraction, the numerator of which is the number of
days during the performance year of termination that the Executive is employed
by the Company and the denominator of which is 365).


10
10OMM_US:76619727.5
 

--------------------------------------------------------------------------------





(iii)    Payment of an aggregate amount equal to two (2) times the Executive’s
Base Salary at the annualized rate in effect on the Severance Date, subject to
tax withholding and other authorized deductions. However, if the Severance Date
occurs within twelve (12) months before, upon, or within two (2) years after a
Change in Control, such aggregate amount shall equal the sum of (A) two (2)
times the Executive’s Base Salary at the annualized rate in effect on the
Severance Date plus (B) two (2) times the Executive’s target annual Bonus amount
under Section 5 and as in effect on the Severance Date, subject to tax
withholding and other authorized deductions. The applicable amount provided for
in this Section 9(d)(iii) is referred to hereinafter as the “Severance Benefit”
and shall be payable as set forth in Section 9(e) below.
(iv)    The Company’s obligation to reimburse the Executive for premiums
incurred to obtain life insurance of up to Ten Thousand Dollars ($10,000) a year
pursuant to Section 7(d) shall continue for two (2) years following the
Severance Date or, if earlier, until the Executive’s death or should the
Executive lose or terminate such coverage.
(v)    The Company shall pay or reimburse the Executive for the Executive’s
premiums charged to continue medical coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), at the same or reasonably
equivalent medical coverage for the Executive (and, if applicable, the
Executive’s eligible dependents) as in effect immediately prior to the Severance
Date, to the extent that the Executive elects such continued coverage; provided,
however, that the Company’s obligation to make any payment or reimbursement
pursuant to this clause (v) shall commence with continuation coverage for the
month following the month in which the Executive’s Severance Date occurs and
shall cease with continuation coverage in the twenty fourth (24th) month
following the month in which the Executive’s Severance Date occurs (or, if
earlier, shall cease upon the first to occur of the Executive’s death, the date
on which the Executive becomes eligible for coverage under the health plan of a
future employer, or when the Company is no longer obligated to provide COBRA
coverage). The Company’s obligations pursuant to this Section 9(d)(v) are
subject to compliance with all applicable law, and subject to the Company’s
payment or reimbursement obligation pursuant to this Section not resulting in
unintended tax consequences or penalties for the Company, any applicable Company
benefit plan, or the participants in any such benefit plan, in which event the
Company and the Executive shall agree on an alternative arrangement that is
substantially equivalent, economically, to the Executive.
(vi)    Notwithstanding anything contained in the restricted stock unit award
agreement evidencing the Initial Restricted Stock Unit Award or the Equity Plan
to the contrary, to the extent that the Stock Options and/or Initial Restricted
Stock Unit Award are then outstanding and otherwise unvested, the Stock Options
shall fully vest and the service-based vesting condition applicable to the
Initial Restricted Stock Unit Award shall no longer apply and such award shall
remain outstanding following the Severance Date pending satisfaction of the
applicable performance-based vesting condition (to the extent not satisfied as
of the Severance Date) and, if the applicable performance-based vesting
condition is satisfied, such award shall become fully vested on the Compensation


11
11OMM_US:76619727.5
 

--------------------------------------------------------------------------------





Committee’s certification of the satisfaction of such condition. The Stock
Option, to the extent vested and outstanding as of the Severance Date (including
the portion that becomes vested pursuant to this Section 9(d)(vi)), shall remain
outstanding until the earlier of the first anniversary of the Severance Date,
the expiration of the ten (10) year term of the option, or the termination of
the option pursuant to section 17 of the Equity Plan.
(vii)    As to each other stock option, restricted stock, restricted stock unit
or similar equity award granted to the Executive by the Company that is
outstanding and otherwise unvested on the Severance Date, and notwithstanding
anything contained in the applicable award agreement or the Equity Plan (or any
successor equity compensation plan) to the contrary, the equity award will vest
as of the Severance Date as to a pro-rata portion of the next time and
service-based vesting installment applicable to the award that is otherwise
scheduled to vest after the Severance Date. The pro-ration shall be based on the
number of shares subject to the award covered by such next vesting installment
multiplied by the applicable Equity Award Pro-Rata Fraction. This Section
9(d)(vii) shall not apply as to an award if a portion of the award otherwise
vested on the Severance Date pursuant to the normal vesting schedule applicable
to the award. As to an award that is subject to performance-based vesting
requirements, the award will remain subject to the applicable performance-based
vesting conditions and the pro-rata vesting provided for in this Section
9(d)(vii) will apply only as to the next installment scheduled to vest pursuant
to the time and service-based vesting conditions applicable to the award.
However, if the Severance Date occurs within twelve (12) months before, upon, or
within two (2) years after a Change in Control, each such stock option,
restricted stock, restricted stock unit or similar equity award granted to the
Executive by the Company that was outstanding and otherwise unvested on the
Severance Date (and did not otherwise accelerate pursuant to the foregoing
provisions of this Section 9(d)(vii)), the time and service-based vesting
condition applicable to the equity award shall no longer apply in its entirety,
and any performance-based condition and timing of payment of the award will be
as provided in the applicable award agreement. Each stock option granted to the
Executive by the Company, to the extent vested and outstanding as of the
Severance Date (including the portion that becomes vested pursuant to this
Section 9(d)(vi)), shall remain outstanding until the earlier of the first
anniversary of the Severance Date, the expiration of the ten (10) year term of
the option, or the termination of the option pursuant to Section 17 of the
Equity Plan (or similar provision of any successor equity plan under which the
award was granted).
(e)RELEASE OF CLAIMS. Subject to Section 21(a), the Severance Benefit provided
for in Section 9(d)(iii) shall be paid to the Executive in twenty-four (24)
substantially equal monthly installments (each installment equal to one
twenty-fourth (1/24th) the aggregate Severance Benefit), with the first
installment payable in the month immediately following the month in which the
Executive’s “separation from service” (within the meaning of Section 409A of the
Code and after giving effect to the presumptions set forth in Treasury
Regulations Section 1.409A-1(h)(1)(ii)) from the Company and its subsidiaries
occurs, and with an installment payable in each of the twenty-three (23)
consecutive months thereafter (such period of time such installments are being
paid, the “Severance Period”). However, if the Severance Date occurs and then a
Change in Control occurs within twelve (12) months following the Severance Date
resulting in a greater


12
12OMM_US:76619727.5
 

--------------------------------------------------------------------------------





aggregate Severance Benefit being payable to the Executive pursuant to Section
9(d)(iii), any additional amount payable as a result of the Change in Control
that corresponds to Severance Benefit installments that were actually paid prior
to the Change in Control shall (subject to Section 21(a)) be paid in a single
lump sum in the month following the month in which the Change in Control occurs.
Notwithstanding anything to the contrary contained herein, the Company shall
have no obligation to provide any of the monetary payments and/or benefits
provided for in Section 9(d) (other than Accrued Amounts) unless and until the
Executive executes an effective general release of all claims in in the form
attached hereto as Exhibit C, together with any changes thereto that the Company
may reasonably make from time to time based on changes in laws, rules, or
regulations, or the interpretations thereof, consistent with the intent of the
release and that it be enforceable (the “Release”), and delivers such executed
Release to the Company within twenty-one (21) days following the date of his
“separation from service.” For the avoidance of doubt, the Executive’s execution
of the Release is a condition precedent to any obligation of the Company to
provide the monetary payments and/or benefits provided for in Section 9(d)
(other than Accrued Amounts).
(f)DEFINITION OF ACCRUED AMOUNTS. As used in this Agreement, “Accrued Amounts”
shall mean:
(i)    any unpaid Base Salary through the date of the Executive’s termination
and any accrued vacation in accordance with Company policy, which shall be paid
not later than the next regularly scheduled payroll date following the date of
termination;
(ii)    any unpaid Bonus earned with respect to any Fiscal Year ending on or
preceding the date of the Executive’s termination, which shall be paid at the
time that annual Bonuses for such Fiscal Year are paid to other senior
executives, but in any event within seventy-four (74) days after the conclusion
of the Fiscal Year to which such Bonus relates;
(iii)    reimbursement due to the Executive pursuant to the terms of Section
7(c) for any unreimbursed business expenses incurred through the date of
termination, which shall be paid as soon as practicable but in all events no
later than thirty (30) days following the date of termination or, if later,
promptly following the Executive’s request for reimbursement of such expenses
and upon presentation of appropriate documentation in accordance with the
Company’s expense reimbursement policy subject to the time limitations of
Section 21(c); and
(iv)    all other vested payments, benefits or perquisites to which the
Executive may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or perquisite plan or program or grant or this
Agreement, which in each case shall be paid in accordance with the terms and
conditions of the applicable arrangement, plan, program, grant or agreement.
10.SECTION 4999 EXCISE TAX. If any payments, rights or benefits (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement of the Executive with the Company or any person affiliated with the
Company) (the “Payments”) received or to be


13
13OMM_US:76619727.5
 

--------------------------------------------------------------------------------





received by the Executive will be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Code (or any similar tax that may hereafter be imposed),
then the Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax, but only if, by reason of such
reduction, the net after-tax benefit received by the Executive shall exceed the
net after-tax benefit that would be received by the Executive if no such
reduction was made. The process for calculating the Excise Tax, and other
procedures relating to this Section, are set forth in Exhibit A attached hereto.
For purposes of making the determinations and calculations required herein, the
Accounting Firm (as defined in Exhibit A) may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code,
provided that the Accounting Firm shall make such determinations and
calculations on the basis of “substantial authority” (within the meaning of
Section 6662 of the Code) and shall provide opinions to that effect to both the
Company and the Executive.
11.CONFIDENTIALITY. As a condition of the Executive’s employment with the
Company, the Executive is required to execute and become subject to the terms
and conditions of the form of Confidentiality Agreement attached hereto as
Exhibit B (the “Confidentiality Agreement”). The Executive agrees that he will
not bring onto the Company premises or otherwise provide to the Company any
unpublished documents or property belonging to any former employer or other
person with respect to whom the Executive has an obligation of confidentiality.
During the Employment Term, the Executive agrees to disclose to the Company in
writing any outside relationships with entities with whom the Executive is
working or will work (whether or not for compensation), as well as any potential
conflicts of interest, sources of income or other business activities.
12.ATTORNEY’S FEES. All reasonable costs and expenses incurred by the Executive
in evaluating and negotiating the terms and conditions of this Agreement (up to
Twenty Thousand Dollars ($20,000) in the aggregate) shall be promptly paid on
behalf of, or reimbursed, to the Executive by the Company.
13.COOPERATION. During the Employment Term and for twelve (12) months
thereafter, whether or not then employed by the Company, the Executive agrees to
reasonably cooperate with and make himself available to the Company and its
representatives and legal advisors in connection with any material matters in
which the Executive is or was involved or any existing or future claims,
investigations, administrative proceedings, lawsuits and other legal and
business matters, as reasonably requested by the Company. Any such activities
shall be scheduled to reasonably accommodate the Executive’s other commitments
and obligations. The parties will use their reasonable efforts to complete all
such activities promptly in all cases, and will use their reasonable efforts to
not require such activities on not more than seven (7) days in the aggregate.
The Company shall pay the Executive a fee of Five Thousand Dollars ($5,000) per
day for any day on which the Company requests any such services from the
Executive following the Severance Date. The Company will reimburse Executive’s
reasonable travel, lodging and incidental out-of-pocket expenses incurred in
connection with any such cooperation, provided that the Executive agrees to
obtain advance approval from the Company as to any material travel or expense.
The Executive shall not be required to provide any such assistance in connection
with any matter that is not covered by any Indemnification Agreement to which
the Executive is a party with the


14
14OMM_US:76619727.5
 

--------------------------------------------------------------------------------





Company. The Executive also agrees that within five (5) business days of receipt
(or more promptly if reasonably required by the circumstances) the Executive
shall send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by the Executive in connection with any legal
proceedings involving or relating to the Company, unless the Executive is
expressly prohibited by law from so doing. The Executive agrees that he will not
voluntarily cooperate with any third party in any actual or threatened claim,
charge, or cause of action of any nature whatsoever against the Company and/or
any of the Company’s subsidiaries and/or affiliates. The Executive understands
that nothing in this Agreement prevents the Executive from cooperating with any
government investigation or otherwise complying with applicable law.
14.NO ASSIGNMENT.
(a)This Agreement is personal to each of the parties hereto. Except as provided
in Section 14(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.
(b)The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to the Executive.
15.NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the address (or to the facsimile number) shown on the records of the Company
If to the Company:
Guess?, Inc.
1444 South Alameda Street
Los Angeles, California 90021
Attention: General Counsel
Facsimile No.: (213) 765-0911
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


15
15OMM_US:76619727.5
 

--------------------------------------------------------------------------------





16.SECTION HEADINGS. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
17.SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
18.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.
19.DISPUTE RESOLUTION. In the event of any controversy, dispute or claim between
the parties under, arising out of or related to this Agreement (including but
not limited to, claims relating to breach, termination of this Agreement, or the
performance of a party under this Agreement) whether based on contract, tort,
statute or other legal theory (collectively referred to hereinafter as
“Disputes”), the parties shall follow the dispute resolution procedures set
forth below. Any Dispute shall be settled exclusively by arbitration, conducted
before a single arbitrator in Los Angeles, California, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The parties agree to (i) appoint an arbitrator
who is knowledgeable in employment and human resource matters and, to the extent
possible, the industry in which the Company operates, and instruct the
arbitrator to follow substantive rules of law; (ii) require the testimony to be
transcribed; and (iii) require the award to be accompanied by findings of fact
and a statement of reasons for the decision. The arbitrator shall have the
authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon request of a party. The arbitrator shall have no power or
authority to add to or detract from the written agreement of the parties. If the
parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request the American Arbitration
Association name a panel of five (5) arbitrators. The Company shall strike the
names of two (2) off this list, the Executive shall also strike two (2) names,
and the remaining name shall be the arbitrator. The parties shall stipulate that
arbitration shall be completed within ninety (90) days after the selection and
appointment of the arbitrator. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The Company shall initially bear the
costs of the arbitrator and any related forum fee. Each party will initially pay
the costs of presenting its case, including the fees and expenses of its
counsel, unless an applicable statute requires otherwise. Unless otherwise
required or limited by statute, the party prevailing in the arbitration will be
entitled, in addition to all other relief, to recover reasonable attorneys’ fees
and expenses relating to the arbitration, and the non-prevailing party (as
determined by the arbitrator) will be responsible for all costs of the
arbitration, including arbitration fees and the fees and expenses of the
arbitrator and court reporters.
20.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by


16
16OMM_US:76619727.5
 

--------------------------------------------------------------------------------





the Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement together with all exhibits hereto sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof, have been made by either party which
are not expressly set forth in this Agreement. This Agreement replaces and
supersedes the term sheet previously entered into by and between the Company and
the Executive in its entirety. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles. Notwithstanding
the foregoing, the Company’s rights pursuant to any confidentiality, proprietary
information, assignment of inventions or similar agreement shall survive and
continue in effect. The Company will offer the Executive, effective as of the
Effective Date, the same form of Indemnification Agreement that the Company
offers to its executive officers and directors generally.
21.SECTION 409A. Notwithstanding anything in this Agreement or elsewhere to the
contrary:
(a)If the Executive is a “specified employee” as determined pursuant to Section
409A of the Code as of the date of the Executive’s “separation from service”
(within the meaning of Section 409A of the Code) and if any payment or benefit
provided for in this Agreement or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and (y) cannot be
paid or provided in the manner otherwise provided without subjecting the
Executive to additional tax, interest or penalties under Section 409A of the
Code, then any such payment or benefit shall be delayed until the earlier of (i)
the date which is six (6) months after his “separation from service” for any
reason other than death, or (ii) the date of the Executive’s death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code. Any payment or benefit otherwise payable or to be provided to the
Executive upon or in the six (6) month period following the Executive’s
“separation from service” that is not so paid or provided by reason of this
Section 21(a) shall be accumulated and paid or provided to the Executive in a
single lump sum, not later than the fifth day after the date that is six (6)
months after the Executive’s “separation from service” (or, if earlier, the
fifteenth day after the date of the Executive’s death) together with interest
for the period of delay, compounded annually, equal to the prime rate (as
published in The Wall Street Journal), and in effect as of the date the payment
or benefit should otherwise have been provided.
(b)It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent.
(c)Any reimbursement payment due to the Executive under Section 7(a), Section
7(c) or Section 7(d) shall be paid to the Executive on or before the last day of
the Executive’s taxable


17
17OMM_US:76619727.5
 

--------------------------------------------------------------------------------





year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to such provisions are not subject to
liquidation or exchange for another benefit and the amount of such expenses
eligible for reimbursement or such benefits that the Executive receives in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of such benefits that the Executive receives in any other taxable year.
(d)Each item of remuneration referred to in this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code.
22.FULL SETTLEMENT. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Executive or
others, except to the extent any amounts are due the Company or its subsidiaries
or affiliates pursuant to a judgment against the Executive. In no event shall
the Executive be obliged to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
another employer, except as set forth in this Agreement.
23.REPRESENTATIONS. Except as otherwise disclosed to the Company in writing, the
Executive represents and warrants to the Company that the Executive has the
legal right to enter into this Agreement and to perform all of the obligations
on the Executive’s part to be performed hereunder in accordance with its terms
and that the Executive is not a party to any agreement or understanding, written
or oral, which could prevent the Executive from entering into this Agreement or
performing all of the Executive’s obligations hereunder.
24.WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
25.SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and the Executive that by their express terms or clear intent survive
termination of the Executive’s employment with the Company, including, without
limitation, the provisions of Sections 9, 10, 11, 12, 13, 14, 19, 21, 22 and 24
of this Agreement, will survive termination of the Executive’s employment with
the Company, and will remain in full force and effect according to their terms.
26.AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.
Neither the Executive nor the Company shall be entitled to any presumption in
connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.
[The remainder of this page has intentionally been left blank.]


18
18OMM_US:76619727.5
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GUESS?, INC.




By: /s/ Jason T. Miller     
Name: Jason T. Miller
Its: General Counsel and Secretary




CARLOS ALBERINI




/s/ Carlos Alberini    





EXHIBIT A
EXCISE TAX RULES AND PROCEDURES
1.    All determinations required to be made under Section 10 of this Agreement
and this Exhibit A shall be made by an accounting firm (the “Accounting Firm”)
selected in accordance with Paragraph 2 below. The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the event that results in the potential for an
excise tax liability for the Executive, which could include but is not limited
to a Change in Control and the subsequent vesting of any cash payments or
awards, or the Executive’s termination of employment, or such earlier time as is
required by the Company.
2.    The Accounting Firm shall be a public accounting firm proposed by the
Company and agreed upon by the Executive. If the Executive and the Company
cannot agree on the firm to serve as the Accounting Firm within ten (10) days
after the date on which the Company proposed to the Executive a public
accounting firm to serve as the Accounting Firm, then the Executive and the
Company shall each select one accounting firm and those two firms shall jointly
select the accounting firm to serve as the Accounting Firm within ten (10) days
after being requested by the Company and the Executive to make such selection.
The Company shall pay the Accounting Firm’s fee.
3.    If the Accounting Firm determines that one or more reductions are required
under Section 10 of this Agreement, the Accounting Firm shall also determine
which Payments shall be reduced (first from cash payments and then from non-cash
payments) to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Executive. The Accounting Firm shall make reductions
required under Section 10 of this Agreement in a manner that maximizes the net
after-tax amount payable to the Executive.
4.    As a result of the uncertainty in the application of Section 280G at the
time that the Accounting Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Executive
(collectively, the “Underpayments”). If the Accounting Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive, which assertion the Accounting Firm believes has a
high probability of success or controlling precedent or substantial authority,
that an Overpayment has been made, the Executive must repay to the Company,
without interest, the amount of the Overpayment; provided, however, that no loan
will be deemed to have been made and no amount will be payable by the Executive
to the Company unless, and then only to the extent that, the deemed loan and
payment would either reduce the amount on which the Executive is subject to tax
under Section 4999 of the Code or generate a refund of tax imposed under Section
4999 of the Code. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Executive and the Company of that determination
and the amount of that Underpayment will be paid to the Executive promptly by
the Company.
5.    The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Exhibit A.


* * *

EXHIBIT B


CONFIDENTIALITY AGREEMENT


(see attached)







U. S. A.    GUESS?, Inc.






CONFIDENTIALITY AGREEMENT


This Agreement is between GUESS?, INC. (“GUESS?”), a Delaware corporation, and
the employee (“Associate”) who has signed below.


BACKGROUND


• GUESS? is a clothing manufacturer and designer. In the course of developing
its business and goodwill, GUESS? has developed and continues to develop
techniques and other information that it uses in the manufacturing, styling,
pricing and selling of its apparel products. This information, and all other
information concerning the operation of GUESS? business is and always has been
kept confidential by GUESS? and is and always has been a trade secret of GUESS?.
By this Agreement, GUESS? desires to maintain and preserve the confidentiality
of its trade secrets and other confidential information regarding its business
from any unauthorized disclosures (hereinafter-CONFIDENTIAL INFORMATION).


• Associate is to be employed by GUESS?. The purpose of Associate’s relationship
with GUESS? is to perform personal services to GUESS?. In order to enable
Associate to perform such services, GUESS? may disclose or authorize the
disclosure of trade secrets and other confidential information to Associate and
the Associate may develop additional trade secrets and confidential information
during employment by GUESS? which shall become part of this CONFIDENTIAL
INFORMATION.


AGREEMENT


Therefore, in consideration of GUESS? employment or continuing employment of
Associate and the wages or salary paid to Associate, it is agreed:


1. This agreement is in effect during period of employment or continuing
employment of Associate by GUESS?, INC. 2. During employment, Associate may
receive, develop, otherwise acquire, have access to or become acquainted with
CONFIDENTIAL INFORMATION relating to the business of GUESS?. Associate
understands that the term CONFIDENTIAL INFORMATION shall include, but not be
limited to, all drawings, designs, patterns, devices, methods, techniques,
compilations, processes, product specifications, future plans, discounts,
manufacturing costs, financial information, cost and suppliers; costs of
materials; the prices GUESS? obtains or has obtained, or at which it sells or
has sold its apparel products, manufacturing and sales costs; written business
records, documents specifications, plans and compilations of information,
reports, correspondence, sales records, account lists, budgets, indexes,
invoices, telephone records, or any other material relating in any manner
whatsoever to the customer, sales representatives or employees (including the
salaries of employees other than Associate and their abilities) of GUESS?. If it
is determined that any of the information identified above is, in whole or in
part, not entitled to protection as a trade secret, it shall be confidential
information this is protected by this Agreement.
3. Associate agrees that all CONFIDENTIAL INFORMATION, or any copy, extract or
summary, whether originated or prepared by Associate or by or for GUESS? is and
shall remain the exclusive property of GUESS?. Associate shall not disclose to
others, either directly or indirectly, or take or use for Associate’s own
purposes or the purposes of others, the CONFIDENTIAL INFORMATION of GUESS?.
Associate shall not disclose the name of any employee, customer, sales
representative or independent contractor of GUESS? to any third party, unless
the disclosure occurs during Associate’s employment with GUESS? and is
reasonably required by Associate’s position with GUESS?. These restrictions
shall apply to (1) trade secrets or confidential information conceived by or
belonging to third parties which are in GUESS?’ possession, and (2) trade
secrets or confidential information conceived, originated, discovered or
developed by Associate within the scope of Associate’s employment.
4. Any invention, improvement, development, copyrightable matter, design, idea
or suggestion conceived, made, devised or developed by Associate, solely or
jointly with others:
a. During regular working hours or with the use of GUESS? equipment, supplies,
facilities, CONFIDENTIAL INFORMATION or trade secrets.
b. During the term of Associate’s employment whether during regular working
hours or not, which relate to business of GUESS?; or
c. during the term of Associate’s employment and after which embodies, uses or
is the result of any CONFIDENTIAL INFORMATION of GUESS? which Associate has
knowledge of, shall be disclosed to GUESS? by Associate and become the sole
property of GUESS?.
5. As to each invention, improvement, development, copyrightable matter, design,
idea, suggestion or other matter





described above, Associate unqualifiedly assigns to GUESS? all rights, including
foreign patent and priority rights, which Associate has. Associate agrees that,
upon request by GUESS?, Associate shall promptly execute all instruments and
documents requested by GUESS?, including but not limited to applications for
Letters
Patent and assignment of the rights thereto. This Agreement does not apply to
any invention, which qualifies fully under the provisions of Section 2870 of the
California Labor Code.
6. Upon the termination of Associate’s employment, or whenever required by
GUESS?, Associate shall immediately deliver to GUESS? all property and materials
in Associate’s possession or under Associate’s control belonging to GUESS?,
including, but not limited to, all physical embodiments of CONFIDENTIAL
INFORMATION.
7. Associate shall obtain prior written permission pursuant to GUESS? policies
and procedures to publish or cause to be published any article, book, textbook,
play, tape recordings or (except for communications made in the course of
Executive’s performance of his duties for the Company) any other form of
communication concerning GUESS? or the business of GUESS?, GUESS? may grant or
withhold this permission in its sole subjective discretion.
8. Throughout the duration of Associate’s employment with GUESS?, or any time
thereafter, EMPLOYEE shall not disrupt, damage, impair or interfere with the
business of GUESS? in any manner, including, and without limitation, for a
period of twenty four (24) months after the termination of Associate’s
employment with GUESS?, by directly or indirectly soliciting, encouraging or
inducing an employee to leave the employ of GUESS?, or by inducing an employee,
a consultant, a sales representative or another independent contractor to end
that person’s relationship with GUESS?, by raiding GUESS?’ employees or sales
representatives, or otherwise soliciting, disrupting or interfering with its
relationship with customers, agents, representatives or vendors, or otherwise.
Associate is not, however, restricted from being employed by or engaged in any
type of business following
the termination of Associate’s employment relationship with GUESS?.
9. Associate shall not do anything, which conflicts with the interest of GUESS?
during the term of Associate’s employment. Associate shall avoid conflicts of
interest and shall refer questions about potential conflicts to Associate’s
supervisor.
a. Associate, during the term of employment, shall not perform any services or
accept any employment with any organization, which does business with GUESS? or
is a competitor of GUESS?. This prohibition includes acting as an advisor or
consultant, unless that activity is required as part of the Associate’s work for
GUESS?.
b. Associate must immediately disclose in writing to the Human Resources
Department any financial interest Associate or Associate’s immediate family has,
during the term of employment, in any firm, which does business with GUESS? or
which competes with GUESS?.
c. Associate and Associate’s immediate family are not to, during the term of
employment, accept gifts from any person or firm doing business with GUESS?. The
meaning of gifts for purposes of this Agreement includes the acceptance of
lavish entertainment and free travel and lodging.
d. Associate, during the term of employment, shall not give, offer or promise
anything of value to any representative of a company with which GUESS? does
business.
10. Associate and GUESS? agree that the CONFIDENTIAL INFORMATION of GUESS?, is
of a special, unique unusual, extraordinary, and intellectual character, which
gives it a particular value, the loss of which would cause irreparable damage
and cannot be reasonably compensated in damages. If Associate breaches or
attempts to breach any of the provisions of this agreement, GUESS? shall be
entitled to injunctive and other equitable relief to prevent a breach of this
Agreement, or any of the provisions thereof.
11. The employment relationship between GUESS? and Associate is at the Mutual
consent of Associate and GUESS? and is not for a fixed term. Accordingly, either
Associate or GUESS? can end the employment relationship at will, at any time,
with or without cause or advance notice. No one in the company has the right to
alter the nature of the employment relationship without a written agreement.
There are not any express or implied agreements that affect or impair the
ability of Associate or GUESS? to terminate the employment relationship at will.
12. Nothing in this Agreement shall limit Associate’s right to discuss the
amount of Associate’s own wages with others or to restrict Associate’s
disclosure or use of any information that GUESS? is not legally capable of
protecting under this Agreement.
13. The provisions of this Agreement are severable, and if any one or more are
determined to be unenforceable by a court of law, in whole or in part, the
remaining provisions shall still be binding and enforceable. Moreover, if any
court determines that any of the provisions, or any part thereof, are
unenforceable because of the duration or geographic scope of such provision, as
the case may be, and, in its reduced form, such provision shall then be
enforceable.
14. The failure of a party to insist upon strict adherence to any term of this
Agreement, or to object to any failure to comply with any provision of this
Agreement, shall not (a) be a waiver of that term or provision, (b) prevent that
party from enforcing that term or provision, or (c) prevent that party from
enforcing that term of provision by any claim of delay.
15.    Nothing in this Agreement prohibits Associate from truthfully reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, or any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
applicable law or regulation, in each case as long as the information or
documents to be disclosed were not obtained through a communication subject to
the attorney-client privilege and such disclosure is required or permitted by
law. Associate does not need the prior authorization of GUESS? to make any such
reports or disclosures and is not required to notify GUESS? that Associate has
made such reports or disclosures. In addition, nothing in this Agreement
prohibits Associate from truthfully responding to a lawful and valid subpoena or
other legal process, but Associate shall give GUESS? the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to GUESS? and its counsel the documents and other information sought,
and shall assist GUESS? and such counsel in resisting or otherwise responding to
such process.


This agreement replaces all previous agreements, whether written or oral,
relating to the above subject matter, and cannot be changed orally. By signing
below the Associate acknowledges that he or she has read it, understands it, and
agrees to each of its provisions.






______________________________ Associate Signature




________________________________________ Print Name



_______________________ Date




________________________ Associate ID Number





EXHIBIT C


FORM OF RELEASE AGREEMENT




This Release Agreement (this “Agreement”) is made and entered into this [____]
day of [____________, 20___] (the “Effective Date”), by and between Guess?,
Inc., a Delaware corporation (the “Company”), and Carlos Alberini (“Executive”).


RECITALS


Executive was employed by and an officer and director of the Company, and
Executive’s employment with and service as an officer and director of the
Company ended on [________________, 20__] (the “Separation Date”);
Executive is a party to an Executive Employment Agreement with the Company dated
January 27, 2019, as it may be amended from time to time (the “Employment
Agreement”), and a Confidentiality Agreement with the Company dated
[______________, 20__] (the “Confidentiality Agreement”); and
The parties desire to enter into this Agreement on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and the Company agree as follows:
1.Resignation. Executive confirms that his service as an employee, officer,
director, manager and in each and every other capacity with the Company and each
of its Affiliates (as such term is defined below) ended on the Separation Date.
The Company accepted such resignations. As used in this Agreement: (i) the term
“Affiliate” means a person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company; (ii) the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
person; and (iii) the term “person” shall be construed broadly and includes,
without limitation, an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
2.Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state,
municipal, or other applicable jurisdiction (whether in or outside of the United
States) law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; the federal Family
Medical Leave Act; the California Business and Professions Code; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code; and all amendments to each such law; (c) any and all
Claims for any wrongful discharge of employment; termination in violation of
public policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Offer Letter); breach of covenant of good faith and fair dealing, both express
and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys' fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to Executive pursuant to any of the
following: (1) this Agreement; (2) any right to indemnification that Executive
may have pursuant to the Company’s bylaws, its corporate charter (or any
corresponding provision of any subsidiary or affiliate of the Company), the
Indemnification Agreement (as defined in the Employment Agreement), or
applicable law; (3) with respect to any rights that Executive may have to
insurance coverage under any Company (or subsidiary or affiliate) directors and
officers liability insurance policy; (4) any rights to continued medical and
dental coverage that Executive may have under COBRA; (5) Executive’s rights
pursuant to Section 9 of the Employment Agreement and (6) Executive’s rights as
a shareholder. In addition, this release does not cover any Claim that cannot be
so released as a matter of applicable law.
Executive understands that nothing in this Agreement limits his ability to file
a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local government agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, by signing this Agreement Executive waives his right to
recover individual relief based on any released claims asserted in such a charge
or complaint with the exception that this Agreement does not limit Executive’s
right to receive an award for information provided to any Government Agencies
authorized to provide monetary or other awards to eligible individuals who come
forward with information that leads to an agency enforcement action.
Notwithstanding anything to the contrary herein, consistent with the federal
Defend Trade Secrets Act of 2016 (“DTSA”), nothing in this Agreement or the
Confidentiality Agreement is intended to limit Executive’s right (a) to disclose
the Company’s trade secrets in a confidential manner either to a federal, state
or local government official or to an attorney where such disclosure is solely
for the purpose of reporting or investigating a suspected violation of law, or
(b) to disclose the Company’s trade secrets in an anti-retaliation lawsuit or
other legal proceeding, so long as that disclosure or filing is made under seal
and Executive does not otherwise disclose such trade secrets, except pursuant to
court order.
3.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code and any similar provision of any
other applicable state law as to the Claims. Section 1542 of the California
Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
Executive acknowledges that he may later discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
4.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:
(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on [______, 20__], and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, neither the Company nor Executive will have any
obligation under this Agreement. Any notice of revocation should be sent by
Executive in writing to the Company (attention General Counsel), 1444 South
Alameda Street, Los Angeles, California 90021, so that each is received within
the seven-day period following execution of this Agreement by Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
5.    No Transferred Claims, Pending Claims or Future Lawsuits. Executive
warrants and represents that he has not heretofore assigned or transferred to
any person not a party to this Agreement any released matter or any part or
portion thereof. Executive warrants and represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the Releasees. Executive also warrants and
represents that he does not presently intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Releasees. Executive also promises to opt out of any class or representative
action and to take such other steps as Executive has the power to take to
disassociate himself from any class or representative action seeking relief
against the Company and/or any other Releasee regarding any of the matters
released in this Agreement.
6.    Confidentiality Agreement; Cooperation. Executive shall, and Executive
hereby acknowledges that he will, comply with his continuing obligations under
the terms of the Confidentiality Agreement. Executive agrees to reasonably
cooperate with the Company and its Affiliates regarding the orderly transition
of his former duties and responsibilities and to reflect his separation from his
prior positions with the Company and its Affiliates (including, without
limitation, to remove Executive from bank accounts of and as having signing
authority for the Company or any of its Affiliates), and further agrees that he
will comply with his continuing cooperation obligations pursuant to Section 13
of the Employment Agreement and, for the avoidance of doubt, in return, the
Company agrees to comply with its payment obligations pursuant to Section 13 of
the Employment Agreement.
7.    [Reserved]
8.    Return of Property. Executive agrees to commit no act or omission that
harms, impairs or in any way damages the Company’s (or any of its Affiliate’s)
computer systems and resources, including but not limited to, data, servers,
storage, personal computers, mobile devices, security systems, network systems,
and Company software. Executive represents and covenants that he has returned to
the to the Company (a) all physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files and any and all other
materials, including computerized electronic information, that refer, relate or
otherwise pertain to the Company or any of its Affiliates that were in
Executive’s possession, subject to Executive’s control or held by Executive for
others; and (b) all property or equipment that Executive has been issued by the
Company or any of its Affiliates during the course of his employment or property
or equipment that Executive otherwise possessed, including any keys, credit
cards, office or telephone equipment, computers, tablets, cell
phones/smartphones, other devices, and automobile. Executive acknowledges that
he is not authorized to retain any physical, computerized, electronic or other
types of copies of any such physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files or materials, and is not
authorized to retain any property or equipment of the Company or any of its
Affiliates. Executive further agrees that Executive will immediately forward to
the Company (and thereafter destroy any electronic copies thereof) any business
information relating to the Company or any of its Affiliates that has been or is
inadvertently directed to Executive following the date of the termination of
Executive’s employment. The Company will reasonably cooperate with Executive, if
requested, to transfer to Executive the phone numbers associated with
Executive’s Company cell phones/smartphones.
9.    Non-Solicitation. Executive agrees that he will not, at any time in the
period of twenty four (24) months after the Separation Date, directly or
indirectly through any other person solicit, induce or encourage, or attempt to
solicit, induce or encourage, any employee or independent contractor of the
Company or any Affiliate of the Company to leave the employ or service, as
applicable, of the Company or such Affiliate, or become employed or engaged by
any third party, or in any way interfere with the relationship between the
Company or any such Affiliate, on the one hand, and any employee or independent
contractor thereof, on the other hand.
10.    Miscellaneous.
10.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
10.2    Amendments. This Agreement may not be modified or amended, in whole or
in part, except in a formal, definitive written agreement expressly referring to
this Agreement, which agreement is signed by an authorized officer of the
Company and by Executive.
10.3    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.
10.4    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
10.5.    Assignment and Successors.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives. In the event Executive dies
prior to receiving the full amount of the payments due to Executive pursuant to
this Agreement, any remaining payments due to Executive shall be paid to
Executive’s estate.
(b)    The Company may assign its rights and obligations under this Agreement,
and this Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.
10.6.    Tax Matters. The Company and Executive intend that all payments made
and benefits provided under this Agreement are either exempt from or comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) so that none of the payments or
benefits will be subject to the adverse tax penalties imposed under Section
409A, and any ambiguities herein will be interpreted to be so exempt. The
payments and benefits referenced and provided for in this Agreement are subject
to all applicable withholding requirements, as such withholding is determined by
the Company in good faith. Except for the Company’s withholding right, Executive
will be solely responsible for any and all taxes that may be due with respect to
the payments and benefits referenced and provided for in this Agreement.


10.7.    Interpretation. Each party has cooperated in the drafting, negotiation
and preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.


10.8.    Review of Agreement. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that it or he, as the case may be,
has had the opportunity to consult with legal counsel of its or his own choice.
Executive specifically agrees and acknowledges that he has read and understands
this Agreement and the releases it contains, is entering into this Agreement
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Agreement and has had ample opportunity to do so.


10.9.    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.


10.10.    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.


10.11.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Either party may execute this letter agreement by signing on the
designated signature block below, and by transmitting such signature page via
facsimile or e-mail (via PDF format) to the other party. Any signature made and
transmitted by facsimile or e-mail (via PDF format) for the purpose of executing
this letter agreement shall be deemed an original signature for purposes of this
letter agreement, and shall be binding upon the party transmitting its or his
signature by facsimile or e-mail (via PDF format).


10.12.    Arbitration. The parties acknowledge and agree that any controversy or
claim arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or arising out of or relating in any
way to Executive’s employment or termination of employment with the Company,
including, without limiting the generality of the foregoing, any alleged
violation of statute, common law or public policy, shall be submitted to and be
subject to final and binding arbitration as provided in Section 19 of the
Employment Agreement; provided, however, that either the Company or Executive
may seek provisional injunctive relief to ensure that the relief sought in
arbitration is not rendered ineffectual by interim harm pending the arbitration.
Notwithstanding the foregoing, either party shall be entitled to injunctive or
other equitable relief to prevent a breach of the Confidentiality Agreement, or
a breach of Section 6, 7, 8, or 9 of this Agreement. By executing this
agreement, the Company and Executive are waiving their respective rights to a
jury trial.


10.13.    No Wrongdoing. This Agreement constitutes a compromise and settlement
of any and all potential disputed claims. No action taken by either Executive or
the Company hereto, either previously or in connection with this Agreement,
shall be deemed or construed to be: (a) an admission of the truth or falsity of
any potential claims; or (b) an acknowledgment or admission by either party of
any fault or liability whatsoever to the other or to any third party.


10.14.    No Liens. Executive represents and warrants that (a) Executive has the
capacity to act on his own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement; and (b)
there are no liens or claims of any lien or assignment in law or equity or
otherwise of or against any of the claims released in this Agreement.
[The remainder of this page has intentionally been left blank. Signatures on the
next page.]


The undersigned have read the foregoing Separation and Release Agreement and
each accept and agree to the provisions it contains and hereby execute it,
effective as of the Effective Date, voluntarily with full understanding of its
consequences.
EXECUTED this [__] day of [__________, 20___], at Los Angeles County,
California.
“Executive”
______________________________

Carlos Alberini


EXECUTED this [__] day of [__________, 20___], at Los Angeles County,
California.
“Company”
GUESS?, INC.





______________________________

By:
Its:




19
19OMM_US:76619727.5
 